Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 1 of 20 PAGEID #: 149




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 SPEED WAY TRANSPORTATION,
 LLC, et al.,
                                          :
                    Plaintiffs,
                                                 Case No. 2:20-cv-5047
                                                 Judge Sarah D. Morrison
          v.
                                                 Magistrate Judge Kimberly A.
                                                 Jolson
 CITY OF GAHANNA, et al.,                 :

                    Defendants.


                              OPINION AND ORDER

      Plaintiffs Speed Way Transportation, LLC and Ahmed Shehata filed their

Complaint against Defendants City of Gahanna, Keith Winn in his individual and

official capacities, the Gahanna Division of Police, and Jeff Spence in his individual

and official capacities. Plaintiffs’ Complaint asserts several claims stemming from

their belief that they were denied a fair opportunity to participate in and benefit

from Gahanna’s competitive bidding process for towing services, including a claim

for deprivation of the right to contract under 42 U.S.C. § 1981, and claims for

constitutional violations based on the First, Fourth, Fifth, and Fourteenth

Amendments and brought under 42 U.S.C. § 1983. 1 (Compl., ECF No. 1.) This

matter is before the Court for consideration of Defendants’ Motion to Dismiss. (Mot.

to Dismiss, ECF No. 10.) Plaintiffs responded (Resp., ECF No. 17) and Defendants


      1 The Complaint also includes a claim for tortious interference with a
business interest under Ohio law. Plaintiffs have since abandoned that claim.
(Resp., 1.)
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 2 of 20 PAGEID #: 150




filed their reply (Reply, ECF No. 18). This matter is now ripe for consideration. For

the reasons set forth below, Defendants’ Motion is GRANTED.

I.    BACKGROUND

      All well-pled factual allegations in the Complaint (Compl., ECF No. 1) are

considered as true for purposes of the Motion to Dismiss. See Gavitt v. Born, 835

F.3d 623, 639–40 (6th Cir. 2016). The following summary draws from the

allegations in the Complaint, the documents integral to and incorporated therein,

and certain other documents which are subject to judicial notice.

      A.     Parties

      Plaintiff Ahmed Shehata owns and operates Plaintiff Speed Way

Transportation, LLC, d/b/a Speed Way Towing, a vehicle towing company located in

Gahanna, Ohio. (Compl., ¶¶ 4–5.) Mr. Shehata is a citizen and resident of the

United States, of Egyptian origin. (Id., ¶ 5.) He is also a Muslim. (Id.) Plaintiffs

believe that “Speed Way Towing is the only business in Gahanna that is owned and

operated by individuals of Egyptian national origin and Islam religion.” (Id., ¶ 24.)

      Defendant City of Gahanna is a municipality just outside of Columbus, Ohio.

(Id., ¶ 6.) Defendant Keith Winn is Gahanna’s Public Safety Director. (Id., ¶ 7.) In

that role, Director Winn is responsible law enforcement and oversees Gahanna’s

Chief of Police. (Id.) Defendant Jeff Spence is Gahanna’s Chief of Police. (Id., ¶ 8.)

Chief Spence is responsible for overseeing and supervising Defendant Gahanna

Division of Police, including its requests for proposals. (Id.)




                                            2
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 3 of 20 PAGEID #: 151




       B.     2017 Towing Contract

       In July 2017, Plaintiffs submitted a bid for a three-year towing contract with

Gahanna (the “2017 Towing Contract”). (Id., ¶ 10.) In the months leading up to the

submission, Plaintiffs had been working to correct alleged deficiencies on their

property required to obtain a permit from Gahanna to operate a towing business.

(Id.) Plaintiffs alleged that they were “falsely told that the City was considering

awarding three contracts, and assured Plaintiffs they would more than likely

qualify if they rectified their deficiencies.” (Id., ¶ 11.) Plaintiffs were not awarded

the 2017 Towing Contract. (Id., ¶ 12.) On August 14, 2017, Gahanna emailed

Plaintiffs a letter, advising that their bid was not accepted because “(1) Plaintiff[s’]

storage area was lacking a hard surface with proper drainage and the fact that

some vehicles were parked on the grass; (2) the existence of a wood fence instead of

chain link; and (3) unspecified ordinance violations with the storage area.” (Id.)

       That day, the then-Director of Public Safety “alerted various officials that he

had e-mailed Plaintiffs [the] letter[.]” (Id., ¶ 14.) In Plaintiffs’ words, “[l]ess than ten

minutes later, without stating any basis, the Director of Public Service in the

Department of Public Service and Engineering, issued a notice stating the Plaintiff

Shehata might find the e-mail ‘extremely upsetting’ and advising employees to

‘[t]ake precaution if he enters the building by calling the police department

immediately.’” (Id.)

       On December 13, 2018, Plaintiffs filed suit against Gahanna in the Franklin

County Court of Common Pleas, asserting claims for declaratory judgment,

promissory estoppel, and recovery of costs (the “2018 State Court Action”). (Id.,

                                             3
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 4 of 20 PAGEID #: 152




¶ 13.) See Speed Way Transp., LLC v. City of Gahanna, No. 18-CV-10373 (Franklin

Cty. Ct. Com. Pl.). Plaintiffs assert that the 2018 State Court Action was “a direct

and proximate result” of having been denied the 2017 Towing Contract. (Id.) The

Court granted Gahanna’s motion for judgment on the pleadings, and the case was

terminated from the docket of the Court of Common Pleas on March 25, 2020. See

Speed Way Transp., LLC, No. 18-CV-10373 (Franklin Cty. Ct. Com. Pl.) (Mar. 25,

2020 docket entry). The next month, Plaintiffs filed an appeal. See id. (Apr. 23, 2020

docket entry). See also Speed Way Transp. LLC v. City of Gahanna, No. 20-AP-239

(10th Dist. Ct. App.).

      C.     2020 Towing Contract

      In “late May or early June 2020,” Defendants issued the Gahanna Division of

Police Contract Specifications and Request for Proposals (the “RFP”) seeking bids

for a new three-year towing contract (the “2020 Towing Contract”). (Compl., ¶ 15.

See also RFP, ECF No. 1-1.) The RFP states:

      It is the intention of the City of Gahanna (“City”) to contract with a
      successful bidder(s) (“bidder” or “Towing Agency”) for the period
      beginning July 1, 2020 and ending June 30, 2023, for the removal of
      vehicles that are wrecked, junked, or otherwise must be removed at the
      direction of the Gahanna Division of Police.

      The City shall select TWO (2) bidders/towing agencies from the
      respondents that are capable of meeting the contract specifications.

      Bids will be accepted for fourteen (14) days commencing on
      Friday, June 5th at 12p.m. All bids must be received
      electronically by the City no later than 12p.m. on Friday, June
      19th. Bids for consideration shall be submitted by email to Amy
      Moneypenny at: amy.moneypenny@gahanna.gov.

      It is the further intention of the City of Gahanna that the successful
      bidder shall have the obligation to remove all cars designated as junked,

                                          4
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 5 of 20 PAGEID #: 153




      damaged, abandoned, stolen, or illegally parked, and the removal of cars
      pursuant to an arrest, when notified by proper officials of the City of
      Gahanna, without cost to the city, other than herein provided for.

(RFP, 1.) The RFP sets out several “specifications” “required by the bidder to comply

with the towing contract.” (Id.) The specifications include information that must be

included in any bid—such as pricing and fees—and statements mandating the

bidder’s ability to comply with certain administrative and regulatory

requirements—such as records retention, insurance coverage, customer payment

methods, fleet size, and storage capacity. (Id., 1–8.)

      Plaintiffs submitted a timely bid for the 2020 Towing Contract. (Compl., ¶ 18.

See also Speed Way Bid, ECF No. 1-2.) Plaintiffs allege that they “received very

little cooperation from the Defendants” in the bidding process. (Id., ¶ 16.) For

example:

      •    Plaintiffs sent two emails to Chief Spence and his Deputy, which went
           unanswered. (Id.)

      •    Despite promises, Plaintiffs were not alerted when the RFP was posted,
           and that the RFP was not posted in a conspicuous location. (Id., ¶ 17.)

      •    Plaintiffs’ representative was hung up on when attempting to deliver the
           bid fee. (Id., ¶ 19.)

      •    Plaintiffs were required to communicate through the City Attorney’s
           office. (Id.)

According to Plaintiffs, “[o]ther bidders were not treated in this fashion.” (Id.)

      The Speed Way Bid quoted the following prices:

      Straight hook-up fee:                     $140
      Flat-bed fee:                             $140
      Dolly tow fee:                            $140
      Tractor trailer/semi-truck tow fee:       $239
      Additional storage fee:                   $15 / day

                                            5
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 6 of 20 PAGEID #: 154




(Id., ¶ 20. See also Speed Way Bid.) The Speed Way Bid also disclosed that

Plaintiffs planned to subcontract heavy-duty tows. (Id.)

       Again, Plaintiffs were unsuccessful. (Id., ¶ 22.) They were informed in July

2020, that they were not awarded the 2020 Towing Contract because “there was

inadequate improved surfacing, inadequate spacing, and inadequate chain link

fencing at the site.” (Id.) Defendants also noted “that Speed Way would have to

subcontract the large vehicle tow jobs to third parties whereas the other contract

bidders were able to handle the job themselves.” (Id.) Plaintiffs protested,

complaining that Gahanna “had not conducted an on-site inspection.” (Id.) Gahanna

responded that “an on-site inspection was not required” and that they had “viewed

the property from the right-of-way.” (Id.)

       Plaintiffs allege that these reasons “are pretext for discrimination” and “are

not true.” (Id., ¶ 23.) According to Plaintiffs, “appropriate surface was added

following denial of the” 2017 Towing Contract, “adequate spacing was . . .

available,” and the property’s “chain link fence was built according to specifications

from” Gahanna. (Id.) Plaintiffs further allege that “Defendants previously informed

[them] that is was acceptable to have a subcontract with a third party for heavy

truck/trailer tow jobs.” (Id.)

       D.     Other Conduct

       Plaintiffs also allege that Defendants have burdened their business

operations by “continu[ing] to send water bills to Plaintiff Speed Way Towing

despite the fact that Plaintiff has never had water service or even access to water on


                                             6
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 7 of 20 PAGEID #: 155




the property,” and by sending a letter “stating that there was a lien on the property

for unpaid storm water bills dating from 2007 . . . despite the fact that Speed Way

Towing did not own the property prior to 2018, and the existence of the supposed

lien did not appear on the title search prior to the sale.” (Id., ¶ 26–27.)

II.   STANDARD OF REVIEW

      Federal Rule of Civil Procedure 8(a) requires a plaintiff to plead each claim

with sufficient specificity to “give the defendant fair notice of what the claim is and

the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (internal alteration and quotations omitted). A complaint which falls short of

the Rule 8(a) standard may be dismissed if it fails to state a claim upon which relief

can be granted. Fed. R. Civ. P. 12(b)(6). The Supreme Court has explained:

      To survive a motion to dismiss, a complaint must contain sufficient
      factual matter, accepted as true, to state a claim to relief that is
      plausible on its face. A claim has facial plausibility when the plaintiff
      pleads factual content that allows the court to draw the reasonable
      inference that the defendant is liable for the misconduct alleged. The
      plausibility standard is not akin to a probability requirement, but it asks
      for more than a sheer possibility that a defendant has acted unlawfully.
      Where a complaint pleads facts that are merely consistent with a
      defendant’s liability, it stops short of the line between possibility and
      plausibility of entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations and quotations

omitted). The complaint need not contain detailed factual allegations, but it must

include more than labels, conclusions, and formulaic recitations of the elements of a

cause of action. Directv, Inc. v. Treesh, 487 F.3d, 471, 476 (6th Cir. 2007).

“Threadbare recitals of the elements of a cause of action, supported by mere




                                            7
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 8 of 20 PAGEID #: 156




conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 555).

III.   ANALYSIS

       Plaintiffs’ remaining claims center on their allegation that Defendants

unlawfully discriminated against them, either on the basis of Mr. Shehata’s

national origin or religion, or in retaliation for engaging in constitutionally-

protected activity. In large part because Plaintiffs’ Complaint fails to adequately

allege that Defendants acted with any discriminatory or retaliatory intent, the

Complaint fails to state a claim upon which relief may be granted.

       A.       The Complaint fails to plausibly allege that Defendants acted
                with discriminatory intent.

       Defendants argue that the Complaint fails to allege sufficient facts to support

a reasonable inference that Defendants intentionally discriminated against

Plaintiffs. Because such intent is an element common to several of Plaintiffs’ claims,

the Court will address this argument first.

       Defendants cite several cases standing for the proposition that “conclusory

allegations of discriminatory intent without additional supporting details do[ ] not

sufficiently show that the pleader is entitled to relief.” Nali v. Ekman, 355 F. App’x

909, 913 (6th Cir. 2009) (citing Iqbal, 556 U.S. at 678). Cf. Rondigo, L.L.C. v. Twp.

of Richmond, 641 F.3d 673, 683–84 (6th Cir. 2011) (reversing the lower court’s

denial of a motion to dismiss equal protection claim where, “among the 250

paragraphs of the amended complaint, there is no single allegation of action taken

by any of the defendants that hints at gender-based discriminatory animus”). In


                                            8
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 9 of 20 PAGEID #: 157




particular, Defendants argue that the Complaint fails to plausibly allege that

Defendants’ conduct toward Plaintiffs was influenced by Mr. Shehata’s religion or

national origin, let alone animus towards them. In their response, Plaintiffs rest on

their Complaint, arguing that it indeed contains sufficient factual allegations.

Although they dissect and attempt to distinguish the case law offered by

Defendants, Plaintiffs offer none in support of their own position.

      The defining characteristic of discrimination is differential treatment. See

Discrimination, BLACK’S LAW DICTIONARY (11th ed. 2019). See also Discriminate,

MERRIAM-WEBSTER.COM DICTIONARY, https://www.merriam-

webster.com/dictionary/discriminate (last visited June 10, 2021). Cf. Ryan v. City of

Detroit, 174 F. Supp. 3d 964, 976 (E.D. Mich. 2016) (quoting City of Cleburne v.

Cleburne Living Ctr., 473 U.S. 432, 439 (1985)) (“The hallmark of the Equal

Protection Clause is that ‘all persons similarly situated should be treated alike.’”),

aff’d sub nom. Ryan v. City of Detroit, MI, 698 F. App’x 272 (6th Cir. 2017). Very

simply stated, discrimination risks becoming unlawful when the basis for

differential treatment is a protected characteristic, including religion and national

origin. Accordingly, courts analyzing claims of unlawful discrimination regularly

look for a difference in how the defendant treated the plaintiff, and how the

defendant treated a person similarly situated to the plaintiff but not sharing the

protected characteristic. See, e.g., Nali v. Ekman, 355 F. App’x 909, 913 (6th Cir.

2009) (affirming dismissal of plaintiff’s First Amendment retaliation claim where

the complaint did not allege that similarly situated people not belonging to his



                                           9
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 10 of 20 PAGEID #: 158




protected class were treated differently by defendants); Getachew v. Central Ohio

Workforce Inv. Corp., No. 2:11-cv-169, 2012 WL 1575728, at *6 (S.D. Ohio May 3,

2012) (Sargus, J.) (granting dismissal of plaintiff’s § 1981 claim because “there is no

allegation that [defendant] treated the plaintiff any differently than it treated any

non-minority”); Rondigo, 641 F.3d at 684 (evaluating the sufficiency of plaintiffs’

complaint asserting a sex-discrimination claim under the equal protection clause

vis-à-vis allegations that female plaintiff was treated less favorably than allegedly-

similarly situated male).

      Plaintiffs allege that (i) their bid for the 2020 Towing Contract was denied,

(ii) they were subjected to “hurdles” in the bidding process, including difficulty

finding the RFP, receiving little assistance from Defendants, and being requiring to

communicate through the City Attorney, (iii) they received bills from Gahanna for

utility services that were not provided, and (iv) their property has been subjected to

an allegedly improper lien. Their Complaint reflects Plaintiffs’ belief that this

conduct was motivated by discrimination based on Mr. Shehata’s religion and

national origin.

      Despite Plaintiffs’ insistence otherwise, the Complaint does not include

sufficient facts to support the reasonable inference that the alleged mistreatment is

the result of discrimination. Plaintiffs purport to identify two comparators: The

firms who were awarded the Towing Contract. Beyond the fact of their success and

the substance of their bids (see ECF Nos. 1-3, 1-4), the Complaint is devoid of

factual allegations about these firms or Defendants’ treatment of them. The



                                          10
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 11 of 20 PAGEID #: 159




Complaint does not allege the religion or national origin of their owners. Nor does it

allege that Defendants provided them with assistance or cooperation throughout

the bidding process. The Complaint is similarly devoid of facts that might indicate

discriminatory animus or ill-will on the part of any Defendant. (This applies doubly

for Director Winn, who is entirely absent from the Facts section of the Complaint,

and Chief Spence, who is alleged only to have failed to respond to an email from

Plaintiffs.)

       Plaintiffs argue that the indication lies in the fact that their bid contained

lower prices for certain services than the two successful bids. Even drawing all

reasonable inferences in favor of the plaintiff, the lower bid prices alone are

insufficient. Though it is true that Plaintiffs’ bid quoted lower fees for several

services, a comparison also reveals several differences that favor the comparators—

including in processing fees, storage capacity, fleet size, and ability to handle heavy-

duty tows. It is relevant that the City’s cited reasons for not awarding Plaintiffs the

2020 Towing Contract encompass several of these differences.

       “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged—but it has not ‘shown’—

‘that the pleader is entitled to relief.’” Iqbal, 129 S.Ct. at 1950 (quoting Fed. R. Civ.

P. 8(a)(2)). See also Rondigo, 641 F.3d at 684. Plaintiffs’ allegations of intentional

discrimination fail to breach the boundary between possible and plausible.




                                           11
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 12 of 20 PAGEID #: 160




      B.     The Complaint fails to state a cognizable claim for deprivation
             of freedom to contract.

      Count One of Plaintiffs’ Complaint asserts a claim for “Violations of the Right

of Freedom to Contract Secured by 42 U.S.C. § 1981.” (Compl., 8.)

      Congress passed the Civil Rights Act of 1866 in the aftermath of the
      Civil War to vindicate the rights of former slaves. Section 1 of that
      statute included the language found codified today in § 1981(a),
      promising that “[a]ll persons . . . shall have the same right . . . to make
      and enforce contracts, to sue, be parties, [and] give evidence . . . as is
      enjoyed by white citizens.”

Comcast Corp. v. Nat’l Assoc. of African American-Owned Media, 140 S.Ct. 1009,

1015 (2020) (quoting 42 U.S.C. § 1981; Civil Rights Act of 1866, 14 Stat. 27). “[T]he

legislation was designed to eradicate blatant deprivations of civil rights” on the

basis of race. Gen. Bldg. Contractors Ass’n, Inv. v. Pennsylvania, 458 U.S. 375, 388

(1982). To succeed on a § 1981 claim, “a plaintiff must initially plead and ultimately

prove that, but for race, it would not have suffered the loss of a legally protected

right.” Comcast, 140 S.Ct. at 1019.

      Defendants first argue that Plaintiffs’ § 1981 claim is preempted by § 1983.

The Court agrees. Sixth Circuit precedent is clear:

      “[T]he express ‘action at law’ provided by § 1983 for the ‘deprivation of
      any rights, privileges, or immunities secured by the Constitution and
      laws,’ provides the exclusive federal damages remedy for the violation of
      the rights guaranteed by § 1981” when the claim is asserted against a
      state actor in his official capacity.

Grinter v. Knight, 532 F.3d 567, 576 (6th Cir. 2008) (alteration in original) (quoting

Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 735 (1989)). See also Arendale v. City

of Memphis, 519 F.3d 587, 598–99 (6th Cir. 2008) (concluding same after thorough

analysis of statutes, legislative history, Supreme Court precedent, and statutory

                                           12
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 13 of 20 PAGEID #: 161




amendments). The same is true with respect to “§ 1981 claim[s] against an

individual state actor sued in his or her individual capacity.” McCormick v. Miami

Univ., 693 F.3d 654, 660 (6th Cir. 2012). Defendants are state actors. Plaintiffs’

recourse for alleged discrimination committed by them is through § 1983.

       In their response, Plaintiffs argue for construction of their § 1981 claim under

§ 1983. See Bolden v. City of Topeka, 441 F.3d 1129, 1137 (10th Cir. 2006). Even

still, the claim cannot proceed. Of principal importance here, the Supreme Court

has held that “§ 1981 . . . can be violated only by purposeful discrimination.” Gen.

Bldg. Contractors Ass’n, Inc., 458 U.S. at 390. See also Amini v. Oberlin College, 440

F.3d 350, 358 (6th Cir. 2006) (explaining that, to plead a § 1981 claim, a plaintiff

must plead that “the defendant intended to discriminate against him on the basis of

race”). The Court has already concluded that the Complaint does not allege facts

supporting an inference that Defendants purposefully discriminated against

Plaintiffs.

       Defendants’ motion to dismiss Plaintiffs’ § 1981 claim is GRANTED.

       C.     The Complaint fails to allege facts sufficient to support a
              plausible claim for discrimination or retaliation based on Mr.
              Shehata’s religion.

       Count Two of the Complaint asserts a claim for “Violations of Rights Secured

by the Free Exercise Clause of the First Amendment to the United States

Constitution.” (Compl., 8.) Specifically, Plaintiffs assert that Defendants rejected

their bid “on account of [Mr. Shehata’s] religion” and that the treatment they

received constituted “retaliation for the exercise” of his religion. (Id., ¶¶ 34–35.)



                                           13
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 14 of 20 PAGEID #: 162




      As to the first assertion, the Complaint contains no factual allegations

supporting Plaintiffs’ contention that Mr. Shehata’s religion played a role—any

role—in the decision to reject Plaintiffs’ bid for the 2020 Towing Contract.

      As to the second, it is well-established that “retaliation by public officials

against the exercise of First Amendment rights is itself a violation of the First

Amendment.” Zilich v. Longo, 34 F.3d 359, 364 (6th Cir. 1994) (quoting Fraternal

Order of Police Hobart Lodge #121, Inc. v. Hobart, 864 F.2d 551, 553 (7th Cir. 1988))

(alteration omitted). A First Amendment retaliation claim has three elements: (i)

that the plaintiff engaged in protected conduct, (ii) that the defendant took adverse

action against the plaintiff that would deter a person or ordinary firmness from

continuing to engage in that conduct, and (iii) the adverse action was taken at least

in part because of the exercise of the protected conduct. Holzemer v. City of

Memphis, 621 F.3d 514, 520 (6th Cir. 2010) (citation omitted). The Court need not

expend resources on the first two elements, because a decision has already been

reached on the third. The Complaint does not allege facts sufficient to support an

inference that Defendants’ alleged mistreatment of Plaintiffs was taken “because of”

Mr. Shehata’s exercise of his religion.

      Defendants’ motion to dismiss Plaintiffs’ freedom of exercise claim is

GRANTED.

      D.     The Complaint fails to allege facts sufficient to support a
             plausible claim for retaliation based on Plaintiffs’ prior lawsuit
             against the City.

      In a similar vein, Count Three of the Complaint asserts a claim for

“Violations of Rights Secured by the Right to Petition the Government for Redress

                                          14
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 15 of 20 PAGEID #: 163




of Grievances Clause of the First Amendment of the United States Constitution.”

(Compl., 9.) Here, Plaintiffs allege that Defendants’ conduct constituted retaliation

for the 2018 State Court Action. (Id., ¶¶ 37–38.)

      The same three elements—protected conduct, adverse action, and

causation—again apply. Holzemer, 621 F.3d at 520. Defendants argue that

Plaintiffs have not alleged facts sufficient to support a reasonable inference that

their actions were motivated by Plaintiffs’ protected petitioning activities. In their

response, Plaintiffs simply assert that their Complaining “clearly alleged facts”

supporting their claim. 2 It did not.

      Courts have certainly recognized that direct evidence of retaliatory intent is

not often forthcoming—nor does it have to be. Holzemer, 621 F.3d at 525–26. But a

complaint must contain facts sufficient to make out a plausible claim of misconduct.

Plaintiffs’ Complaint falls short of this mark. The Court notes that Plaintiffs were

requested to communicate through the City Attorney’s office. However, because the

2018 State Court Action was active at that time, the request is not reasonably

characterized as adverse. Otherwise, the Court cannot discern from the factual



      2  Plaintiffs’ response also sets forth argument based on facts not alleged in
the Complaint. (See Resp., 12.) The Court cannot consider them. Kostrzewa v. City
of Troy, 247 F.3d 633, 643 (6th Cir. 2001) (“The district court, in reviewing a motion
to dismiss, may not consider matters beyond the complaint.”) (citation omitted). Nor
will it permit Plaintiffs to amend the pleadings through their Response. See Guy v.
Bd. of Educ. Rock Hill Local Sch. Dist., No. 1:18-cv-893, 2021 WL 1140224, at *3
(S.D. Ohio Mar. 25, 2021) (Bowman, J.) (“Plaintiff may not amend her complaint by
submitting additional allegations in response to a 12(b)(6) motion to dismiss.”)
(citing Roulhac v. Sw. Reg’l Transit Auth., No. 1:07-cv-408, 2008 WL 920354, at *4
(S.D. Ohio Mar. 31, 2008) (Dlott, J.)). Accordingly, the Court’s review is strictly
limited to the factual allegations set forth in the Complaint.

                                          15
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 16 of 20 PAGEID #: 164




allegations any adverse action taken by Defendants that was motivated by the 2018

State Court Action.

      Defendants’ motion to dismiss Plaintiffs’ petitioning retaliation claim is

GRANTED.

      E.     The Complaint fails to allege facts sufficient to support a
             plausible claim for violation of Plaintiffs’ rights under the
             Equal Protection Clause of the Fourteenth Amendment.

      Count Four asserts a claim for “Violations of Rights Secured by the Equal

Protection Clause of the Fourteenth Amendment to the United States Constitution.”

(Compl., 9.) Therein, Plaintiffs allege that they were denied the Towing Contract

“on account of their national origin and religion, even though they submitted the

lowest and best bid.” (Id., ¶ 42.)

      “The Equal Protection Clause prohibits discrimination by government which

either burdens a fundamental right, targets a suspect class, or intentionally treats

one differently than others similarly situated without any rational basis for the

difference.” Rondigo, 641 F.3d at 681–82 (citation omitted). “The Equal Protection

Clause prohibits only intentional discrimination.” Ryan, 174 F. Supp. 3d at 971

(citing Washington v. Davis, 426 U.S. 229, 239 (1976)). As discussed in detail,

Plaintiffs’ Complaint fails to allege facts sufficient to support the inference that

Defendants intentionally discriminated against Plaintiffs.

      Defendants’ motion to dismiss Plaintiffs’ equal protection claim is

GRANTED.




                                           16
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 17 of 20 PAGEID #: 165




      F.     The Complaint fails to allege facts sufficient to support a
             plausible claim for violation of Plaintiffs’ due process rights.

      Count Five of the Complaint asserts a claim for “Violations of Procedural and

Substantive Due Process Rights Secured by the Due Process Clause of the Fifth and

Fourteenth Amendment[s] to the United States Constitution.” (Compl., 10.) As the

quoted language suggests, there are several theories upon which a plaintiff may

base a due process claim. Plaintiffs’ Complaint succeeds on none.

             1.     Plaintiffs’ claims are not viable under the Fifth
                    Amendment.

      The Fifth Amendment forbids the United States from depriving any person of

life, liberty, or property without first affording due process. U.S. Const. amend. V.

“[I]t is well-established that the Fifth Amendment applies only to the United States

government and its officials.” Doe v. Wright State Univ., No. 3:16-CV-469, 2017 WL

3671240, at *4 (S.D. Ohio Aug. 24, 2017) (Rice, J.) (citing Dusenberry v. United

States, 534 U.S. 161, 167 (2002)). Not one of Defendants is a component or official of

the United States government. Accordingly, Plaintiffs’ Complaint fails to state a

claim under the Fifth Amendment.

             2.     Plaintiffs fail to state a Fourteenth Amendment
                    procedural due process claim.

      The Fourteenth Amendment forbids a state from depriving any person of life,

liberty, or property without first affording due process. U.S. CONST. amend. XIV § 1.

“The fundamental aspects of procedural due process are notice and an opportunity

to be heard.” Huntsman v. Perry Local Sch. Bd. of Educ., 379 F. App’x 456, 462–63

(6th Cir. 2010). “To establish a procedural due process violation, [a p]laintiff must


                                          17
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 18 of 20 PAGEID #: 166




demonstrate that 1) it possessed a constitutionally protected property or liberty

interest; 2) it was deprived of that interest; and 3) the state did not afford it

adequate procedural rights prior to depriving it of that interest.” Taylor

Acquisitions, L.L.C. v. City of Taylor, 313 F. App’x 826, 830 (6th Cir. 2009).

      Defendants argue that Plaintiffs lack a property interest sufficient to

maintain a procedural due process claim. Plaintiffs do not respond to Defendants’

argument. Nonetheless, the Court agrees with Defendants. The Sixth Circuit has

held, and the Ohio Supreme Court has agreed, that that an unsuccessful bidder for

a public contract has no property interest in that contract unless (i) the bidder was

actually awarded the contract and later deprived of it, or (ii) the governmental

entity abused a limited grant of discretion in awarding the contract. Cleveland

Constr., Inc. v. Cincinnati, 888 N.E.2d 1068, 1070 (Ohio 2008) (citing United of

Omaha Life Ins. Co v. Solomon, 960 F.2d 31, 34 (6th Cir. 1992)). The Complaint

does not establish that Plaintiffs had a constitutionally-protected interest in the

2020 Towing Contract. It does not allege that the 2020 Towing Contract was

promised to Plaintiffs, or that Gahanna was subject to limited discretion in

awarding it. To the contrary, the RFP states:

      The City of Gahanna shall have the sole responsibility of making the
      final judgment as to acceptability of the equipment and the facilities
      preferred by the bidder and shall have full option to reject all bids.

(RFP, 7.)

      Without establishing a protected interest, the Complaint fails to state a

procedural due process claim under the Fourteenth Amendment.



                                           18
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 19 of 20 PAGEID #: 167




             3.     Plaintiffs fail to state a Fourteenth Amendment
                    substantive due process claim.

      The third theory upon which Plaintiffs could sustain a due process claim is

the Fourteenth Amendment’s substantive due process protections. There are two

types of substantive due process claims: those asserting denial of a constitutional or

statutory right, and those encompassing official acts that are never permissible,

regardless of the procedural safeguards that accompany them. Mertik v. Blalock,

983 F.2d 1353, 1367 (6th Cir. 1993). The former is not at issue here. The latter

requires government action that “shocks the conscience.” Id. at 1367–68 (internal

quotation marks omitted). “[C]onduct that ‘shocks the conscience’ is ‘conduct that is

so brutal and offensive that it does not comport with traditional ideas of fair play

and decency.’” Puckett v. Lexington-Fayette Urban Cty. Gov’t, 566 F. App’x 462, 472

(6th Cir. 2014) (some internal quotation marks omitted) (quoting Handy-Clay v.

City of Memphis, 695 F.3d 531, 547–48 (6th Cir. 2012)). The Sixth Circuit has raised

doubts as to whether conduct “outside the realm of physical abuse” can ever

constitute conduct that shocks the conscience. See Braley v. City of Pontiac, 906

F.2d 220, 226 (6th Cir. 1990). Accordingly, Plaintiffs’ allegations of economic injury

and bureaucratic inconvenience fall far short.

      Plaintiffs disagree, and point to the paragraph of their Complaint that states,

“Defendants’ conduct alleged herein was an arbitrary abuse of executive power so

egregious that it shocks the conscience of the public.” (Compl., ¶ 48.) This

“allegation” is a legal conclusion, entitled to neither judicial acceptance nor




                                           19
Case: 2:20-cv-05047-SDM-KAJ Doc #: 19 Filed: 06/15/21 Page: 20 of 20 PAGEID #: 168




deference. Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286

(1986)). The Court rejects Plaintiffs’ characterization.

      Defendants’ motion to dismiss Plaintiffs’ due process claim is GRANTED.

IV.   CONCLUSION

      Defendants’ Motion to Dismiss is GRANTED. This action is DISMISSED.

The Clerk is DIRECTED to remove this case from the docket of the United States

District Court for the Southern District of Ohio.



      IT IS SO ORDERED.


                                        /s/ Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE




                                          20
